Name: Council Regulation (EEC) No 1402/81 of 19 May 1981 on the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 5 . 81 Official Journal of the European Communities No L 141 /7 COUNCIL REGULATION (EEC) No 1402/81 of 19 May 1981 on the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, have been accepted and arrangements for financing should be specified ; whereas 1 270 tonnes should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1401 /81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1401 /81 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 45 000 tonnes of butteroil to certain developing countries and specialized bodies ; whereas this quantity should be allocated among the various countries and organizations from which applications The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 45 000 tonnes of butteroil under the 1981 food-aid programme, as provided for in Regulation (EEC) No 1401 /81 are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI (') See page 5 of this Official Journal . No L 141 /8 Official Journal of the European Communities 27 . 5 . 81 ANNEX 1981 butteroil food-aid programme Recipient countries and bodies Quantities allocated (tonnes) Arrangements for financing COUNTRIES Bangladesh 3 000 cif Burundi 50 fad Cape Verde 250 cif Comoros 100 cif Jibuti 100 cif Egypt 2 800 fob Ethiopia 1 000 cif Ghana 200 fob Guinea Bissau 175 cif Guinea (Conakry) 200 cif Guinea (Equatorial) token entry Guyana 100 fob Grenada 30 fob Haiti token entry Upper Volta token entry Honduras 600 fob India 12 700 cif Jamaica 200 fob Jordan 1 125 fob Kenya 500 fob Lesotho 100 fad Lebanon 1 000 fob Mali 200 fad Morocco 200 fob Mauritius 100 fob Mauritania 1 000 cif Mozambique 200 cif Nicaragua 200 fob Pakistan 1 500 fob Peru 500 fob Philippines 100 fob Rwanda token entry Sao Tome 100 cif Senegal 200 fob Sierra Leone 200 cif Somalia 1 500 cif Sri Lanka token entry Syria 400 fob Tanzania 400 cif Chad token entry Thailand token entry Togo 100 fob Yemen A.R. token entry Yemen (Democratic) token entry Zambia 500 fad BODIES ICRC 1 000 fad Licross 500 fad UNHCR token entry UNRWA 3 900 fad WFP 4 700 fad NGO 2 000 fad Reserve 1 270 Total 45 000